Citation Nr: 0505233	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for loss of hair and 
teeth, to include as due to exposure to herbicide agents.

2.  Entitlement to an initial (compensable) evaluation for 
left ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
thigh. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In August 1995, the RO denied entitlement 
to service connection for loss of hair and teeth as a result 
of exposure to herbicides.  The RO also granted entitlement 
to service connection for left ear hearing loss and residuals 
of a shell fragment wound to the right thigh, assigning each 
an initial noncompensable evaluation.  Service connection for 
tinnitus was also granted at that time, and a 10 percent 
initial evaluation was assigned.

In March 1996, the veteran and his spouse appeared at the 
Phoenix RO and testified before a Hearing Officer.  A 
transcript of the hearing is of record.  In December 2000, 
the RO assigned an initial evaluation of 10 percent for the 
veteran's right thigh disability.

In October 2003, the Board remanded the case for additional 
development.  The development was completed, and the case was 
returned to the Board for further appellate review.

The claims for higher initial evaluations are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's loss of hair and teeth was not manifested 
during service, and has not been shown to be causally or 
etiologically related to service, including from herbicide 
exposure.


CONCLUSION OF LAW

The criteria for service connection for loss of hair and 
teeth, to include as due to exposure to herbicide agents, 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of April 
2002 and February 2004 development letters from the RO to the 
veteran.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  To date, the veteran has 
not provided or identified information or evidence satisfying 
any of the criteria for service connection.  In fact, the 
information provided and the evidence associated with the 
claims file subsequent to the initial adjudication of the 
claim, such as testimony that the veteran's loss of hair and 
teeth began about four years after service, only weighs 
against the claim.  There is no indication the record would 
have been any more favorable to the claim had the veteran 
received pre-adjudicatory notice.  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  As noted above, there are no 
identified, outstanding records pertinent to the claim that 
VA must attempt to obtain, and the record includes the report 
(and addendum report) from a March 2004 VA herbicide exposure 
examination.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

Presumptive service connection due to herbicide exposure

The veteran served in the Republic of Vietnam during the 
Vietnam era, and there is no affirmative evidence that he was 
not exposed to an herbicide agent during that service.  
Accordingly, he is presumed to have been exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. 
§ 1116(f).
 
The veteran is bald and wears dentures.  He claims that his 
hair loss and teeth loss are due to in-service exposure to 
Agent Orange, an herbicide agent.  The disabilities specified 
at 38 C.F.R. § 3.309(e) do not include hair loss and teeth 
loss, and the Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Therefore, presumptive service 
connection is not established.

Direct service connection

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  To establish 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Although not recognized in the presumptive 
regulations, the veteran contends that there is a link 
between his loss of hair and teeth and his Agent Orange 
exposure.  Despite the veteran's belief, the March 2004 VA 
examiner competently opined that it is unlikely that the 
veteran's loss of hair and teeth is related to Agent Orange 
exposure.  

The Board attaches significant probative value to the March 
2004 VA examiner's opinion, as that examiner was thorough in 
documenting the veteran's medical history as well as the 
nature and extent of his herbicide exposure.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Furthermore, the balance of the evidence, 
discussed below, supports the March 2004 VA examiner's 
opinion.  

The service medical records document no loss of hair or 
teeth, and there are also no post-service medical records 
documenting such in the years immediately following service.  
The veteran separated from service at the age of 21, and he 
testified in March 1996 that he started losing his hair and 
teeth at the age of 25.  Transcript, p. 9.  Additionally, 
while the record contains a competent and probative opinion 
against the claim, there is no competent opinion linking loss 
of hair and teeth to service.  At the hearing, the veteran 
acknowledged that no treating physician had noted any such 
nexus.  Transcript, p. 10.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3.  The preponderance is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for loss of hair and teeth, 
to include as due to exposure to herbicide agents, is denied.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

A re-examination is necessary for the veteran's right thigh 
disability.  The report from the March 2004 VA examination of 
the veteran's residuals of a shell fragment wound to the 
right thigh is inadequate for rating purposes because it 
inadequately discussed findings associated with the criteria 
for rating a shell fragment wound.  See 38 C.F.R. § 4.70 
(2004); see also Beverly v. Brown, 9 Vet. App. 402 (1996).  
For example, it remains unclear what muscle group or groups 
are involved and whether there is any neurological 
involvement.

A re-examination is also necessary for the veteran's hearing 
loss and tinnitus, to determine the current severity; the 
last audiological testing was conducted in August 2000.  
Finally, the RO should take this opportunity on remand to 
obtain updated treatment records.

In considering these issues, the RO must take into account 
that these issues are on appeal from the initial grants of 
service connection and that the issues should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  Request that the veteran provide a list 
of those (VA and private medical providers) 
who have recently treated or evaluated him 
for his service-connected hearing 
loss/tinnitus and residuals of a shell 
fragment wound to the right thigh.  Obtain 
all records of any treatment reported by the 
veteran that are not already in the claims 
file.

2.  After the foregoing development has been 
accomplished to the extent possible, schedule 
the veteran for appropriate VA examination(s) 
of his right lower extremity.  Any indicated 
tests, including x-rays, should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report 
that the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected shell fragment wound to the right 
thigh, to include any scars, muscle, 
orthopedic, and neurological residuals.

The examiner should note the range of motion 
for the right knee and right hip and should 
state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right knee or right hip is used 
repeatedly.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should specifically discuss the 
severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner should also describe in detail 
the veteran's scars.

Finally, the examiner should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected disability and identify any nerves 
involved.  If so, the examiner should also 
specifically discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the veteran for an 
appropriate VA examination of his hearing 
loss.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
that the claims file was reviewed.  The 
testing to determine the current severity 
of the veteran's hearing loss should 
include the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  A rationale for any opinion 
expressed should be provided.

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), and both the old and revised versions 
of 38 C.F.R. §§ 4.85, 4.86, and  4.118, and 
consideration of any additional information 
obtained as a result of this remand.  The RO 
should consider all the evidence of record to 
determine whether the facts show that he was 
entitled to a higher disability rating for 
these disabilities at any period of time 
since his original claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   If any of 
the decisions with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


